Title: From George Washington to Lafayette, 10 May 1786
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My Dear Marquis,
Mount Vernon 10th May 1786.

The Letter which you did me the favor to write to me by Mr Barratt dated the 6th of Feby, together with the parcel & packages which accompanied it, came safely to hand; & for which I pray you to accept my grateful acknowledgments.
The account given of your tour thro’ Prussia & other States of Germany, to Vienna & back; & of the Troops which you saw reviewed, in the pay of those Monarchs, at different places, is not less pleasing than it is interesting; & must have been as instructive as entertaining to yourself. Your reception at the Courts of Berlin, Vienna, & elsewhere must have been pleasing to you: to have been received by the King of Prussia, & Prince Henry his brother, (who as soldiers & politicians can yield the palm to none) with such marks of attention & distinction, was as indicative of their discernment, as it is of your merit, & will encrease my opinion of them. It is to be lamented however that great characters are seldom without a blot. That one man should tyranise over millions, will always be a shade in that of the former; whilst it is pleasing to hear that a due regard to the rights of mankind, is characteristic of the latter: I shall revere & love him for this trait of his character. To have viewed the several fields of Battle over which you passed, could not, among other sensations, have failed to excite this thought—here have fallen thousands of gallant spirits to satisfy the ambition of, or to support their sovereigns perhaps in acts of oppression or injustice!—melancholy reflection! For what wise purposes does Providence permit this? Is it as a scourge for mankind, or is it to prevent them from becoming too populous? If the latter, would not the fertile plains of the Western world receive the redundancy of the old.
For the several articles of intelligence with which you have been so good as to furnish me, & for your sentimts on European politics, I feel myself very much obliged—on these I can depend. Newspaper Accounts are too sterile, vague & contradictory, on which to form any opinion, or to claim even the smallest attention. The account of, & observations which you have made on the policy & practice of Great Britain at the other Courts of Europe, respecting those States; I was but too well informed &

convinced of before. Unhappily for us, tho’ their Accounts are greatly exagerated, yet our conduct has laid the foundation for them. It is one of the evils of democratical governments that the people, not always seeing & frequently mislead, must often feel before they can act right—but then evils of this nature seldom fail to work their own cure. It is to be lamented nevertheless that the remedies are so slow, & that those who may wish to apply them seasonably are not attended to before they suffer in person, in interest & in reputation. I am not without hopes that matters will soon take a favourable turn in the fœderal constitution—the discerning part of the community have long since seen the necessity of giving adequate powers to Congress for national purposes; & the ignorant & designing must yield to it ’ere long. Several late Acts of the different Legislatures have a tendency thereto; among these, the Impost which is now acceded to by every State in the Union, (tho’ cloggd a little by that of New York) will enable Congress to support the national credit in pecuniary matters better than it has been; whilst a measure, in which this state has taken the lead at its last session, will it is to be hoped give efficient powers to that Body for all commercial purposes. This is a nomination of some of its first characters to meet other Commissioners from the several States in order to consider of & decide upon such powers as shall be necessary for the sovereign Power of them to act under; which are to be reported to the respective Legislatures at their autumnal sessions for, it is to be hoped, final adoption: thereby avoiding those tedious & futile deliberations which result from recommendations & partial concurrences; at the same time that it places it at once in the power of Congress to meet European Nations upon decisive & equal ground. All the Legislatures which I have heard from have come into the proposition, & have made very judicious appointments. much good is expected from this measure, and it is regretted by many that more objects were not embraced by the Meeting. A General Convention is talked of by many for the purpose of revising & correcting the defects of the fœderal Government, but whilst this is the wish of some, it is the dread of others from an opinion that matters are not yet sufficiently ripe for such an event.
The British still occupy our Posts to the Westward, & will, I am

persuaded, continue to do so under one pretence or another, no matter how shallow, as long as they can: of this, from some circumstances which had occurred, I have been convinced since August 1783 & gave it as my opinion at that time, if not officially to Congress as the sovereign, at least to a number of its members that they might act accordingly. It is indeed evident to me, that they had it in contemplation to do this at the time of the Treaty; the expression of the Article which respects the evacuation of them, as well as the tenor of their conduct since relative to this business, is strongly masked with deception. I have not the smallest doubt but that every secret engine in their power is continually at work to inflame the Indian mind, with a view to keep it at variance with these States for the purpose of retarding our settlements to the Westward, & depriving us of the fur & peltry trade of that Country.
Your assurances my dear Marquis, respecting the male & female asses, are highly pleasing to me; I shall look for them with much expectation & great satisfaction, as a valuable acquisition, & important service. The Jack which I have already received from Spain, in appearance is fine; but his late royal master, tho’ past his grand climacteric, cannot be less moved by female allurements than he is, or when prompted, can proceed with more deliberation & majestic solemnity to the work of procreation. The other Jack perished at Sea.
Mr Littlepage in his dispute with Mr Jay seems to have forgot his former situation. It is a pity, for he appears to be a young man of abilities—At the next meeting of the Potomac Company (which I believe will not be ’till August) I will communicate to them your sentiments respecting the terms on which a good Ingénieur des ponts & chaussées may be had & take their opinion thereon.
The benevolence of your heart my Dr Marqs is so conspicuous upon all occasions, that I never wonder at any fresh proofs of it; but your late purchase of an Estate in the Colony of Cayenne with a view of emancipating the slaves on it, is a generous and noble proof of your humanity. Would to God a like spirit would diffuse itself generally into the minds of the people of this country, but I despair of seeing it—some petitions were presented to the Assembly at its last Session, for the abolition of slavery, but

they could scarcely obtain a reading. To set them afloat at once would, I really believe, be productive of much inconvenience & mischief; but by degrees it certainly might, & assuredly ought to be effected & that too by Legislative authority.
I give you the trouble of a letter to the Marqs de St Simon, in which I have requested to be presented to Mr de Menonville. The favourable terms in which you speak of Mr Jefferson gives me great pleasure: he is a man of whom I early imbibed the highest opinion—I am as much pleased therefore to meet confirmations of my discernment in these matters, as I am mortified when I find myself mistaken.
I send herewith the copies of your private Letters to me, promised in my last, & which have been since copied by your old aid. As Mrs Washington & myself have both done ourselves the honor of writing to Madame de la Fayette, I shall not give you the trouble at this time of presenting my respects to her; but pray you to accept every good wish which this family can render for your health & every blessing this life can afford you. I cannot conclude without expressing to you the earnest enquiries & ardent wishes of your friends (among whom I claim to stand first) to see you in America, & of giving you repeated assurances of the sincerity of my friendship, & of the Affectionate regard with which I am &c. &c.

G: W——n


P.S. I had like to have forgotten a promise which I made in consequence of the enclos’d application from Colo. Carter—It was, that I would write to you for the wolf hound if to be had conveniently. The inducements, & the services you would render by this Act, will be more evident from the expression of the letter than from any thing I can say.
The vocabulary for her imperial Majesty, I will use my best endeavours to have compleated—but she must have a little patience—the Indian tribes on the Ohio are numerous, dispersed & distant from those who are most likely to do the business properly.


G: Washington

